Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 251 Rejections
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.   The declaration filed on 7/27/20 states the following:
At least one error being relied upon as the basis for this broadening reissue is that patentability was not based on the metal oxide particles having a proportion of weight of 150%- 250% with respect to the activated carbon.

In addition, new claims 11-29 have been added to claim overlooked aspects of the disclosure.

The declaration does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The declaration should state what limitation from the claim (weight percent) was unduly limiting and resulted in claiming less than they were entitled to claim in the patent.  
 Additionally, an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.

Accordingly, while the declaration states the matter that is being broadened, it does not “identify a claim that the application seeks to broaden.”  
Moreover, the reissue declaration indicates that claims 11-29 are to overlooked aspects. It is noted that claims 11-29 are drawn to the same invention. See MPEP 1412.01 II.

Claims 1-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
Claims Free of the Prior Art
Claims 1-29 are free of the prior art.
The cited prior art of record does not disclose or reasonably suggest a honeycomb adsorbent or method of making a honeycomb absorbent having the specific properties recited in independent claims 1, 8, 16 and 21.  
The closest prior art such as JP 2016-109090 discloses absorbents having the claimed BWC but fails disclose the claimed honeycomb shape and activated charcoal with metal oxide, pitch or wall thickness of the honeycomb adsorbent.  US Patent 7,789,075 discloses a honeycomb adsorbent but is silent to having the claimed BWC, activated charcoal with metal oxide, pitch or wall thickness of the honeycomb adsorbent, flow resistance and or bleed emission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS N LOPEZ whose telephone number is (571)272-1193. The examiner can normally be reached Mon-Friday 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571.270.9270. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Carlos Lopez/Patent Reexamination Specialist, Art Unit 3991                                                                                                                                                                                                        

/E. Leigh McKane/Patent Reexamination Specialist, Art Unit 3991  

/T.M.S/Supervisory Patent Examiner, Art Unit 3991